

116 S2679 IS: Citizenship for Children of Military Members and Civil Servants Act
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2679IN THE SENATE OF THE UNITED STATESOctober 23, 2019Ms. Duckworth (for herself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo facilitate the automatic acquisition of citizenship for lawful permanent resident children of
			 military and Federal Government personnel residing abroad, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Citizenship for Children of Military Members and Civil Servants Act. 2.Facilitating the automatic acquisition of citizenship for lawful permanent resident children of military and Federal Government personnel residing abroad (a)In generalSection 320 of the Immigration and Nationality Act (8 U.S.C. 1431) is amended—
 (1)by amending the section header to read as follows: Children born outside the United States and lawfully admitted for permanent residence; conditions under which citizenship automatically acquired;
 (2)by redesignating subsection (c) as subsection (d); and (3)by inserting after subsection (b) the following:
					
 (c)Subsection (a)(3) shall be deemed to be satisfied with respect to a child who is lawfully admitted for permanent residence in the United States if the child—
 (1)is residing in the legal and physical custody of a citizen parent who is stationed and residing abroad—
 (A)as an employee of the Government of the United States; or (B)in marital union with an employee of the Government of the United States; or
 (2)(A)is residing in the legal and physical custody of a citizen parent who— (i)is stationed and residing abroad as a member of the Armed Forces of the United States; or
 (ii)is authorized to accompany and reside abroad with a member of the Armed Forces of the United States pursuant to the member’s official orders, and is so accompanying and residing abroad with the member in marital union; and
 (B)is authorized to accompany such member and reside abroad with the member pursuant to the member’s official orders, and is so accompanying and residing abroad with the member in the legal and physical custody of the member..
 (b)Conforming amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 note) is amended by striking the item relating to section 320 and inserting the following:
				Sec. 320. Children born outside the United States and lawfully admitted for permanent residence;
			 conditions under which citizenship automatically acquired..